DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 and the Title of the application are objected to because of the following informalities: The phrase ‘gas-detectable device’ indicates that it is that gas that is performing the detecting, and the device is the object being detected.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas detection module” in claims 1-6. Claim 7 recites sufficient structure for the module to perform the claimed function, so claims 7-19 are fine.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (United States Patent Application Publication 20190178775) in view of Leipertz et al (United States Patent 6496258) in view of Nourbakhsh et al (United States Patent 9857301), hereafter referred to as “FLN”.
As to claim 1, Feng teaches a gas-detectable mobile power device, comprising:
 	a main body (Figure 3, element 302) having a ventilation opening (Figure 3, element 302 is open at the top, with elements 304 & 104 having flow holes), at least one connection port (Figure 1, element 104) and an accommodation chamber (Figure 3, elements 034, 306, 308, 104 all define a central area), wherein the ventilation opening is in communication with the accommodation chamber to allow gas to be introduced into the accommodation chamber (Figure 4, airflow 402); 
 	at least one gas detection module (Figure 3, element 310) disposed within the accommodation chamber of the main body (Figure 4, element 310 is along the central tube), and configured to transport the gas into an interior thereof (Figure 4), so as to detect suspended particles contained in the gas and output detection information (Figures 4 & 8, the laser 712 shines light across the airflow path, see paragraphs 0048-0050); 
 	a driving and controlling board disposed within the accommodation chamber of the main body (paragraph 0051 “processor 710 and/or circuitry may include a driver for the laser diode”), wherein the gas detection module is positioned and disposed on the driving and controlling board (Figure 7B, element 310 contains both processor 710 and laser 712) and electrically connected to the driving and controlling board (paragraph 0036 teaches cable 104 provides power to module 102 which comprises the processor 710 and laser 712, indicating they are electrically connected);
 	a power module positioned and disposed on the driving and controlling board, electrically connected to the driving and controlling board (Figure 1A, element 104 provides power, see paragraph 0036); and 
 	a microprocessor positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board (Figure 7B, element 710, and paragraph 0036 teaches cable 104 provides power to module 102 which comprises the processor 710 and laser 712, indicating they are electrically connected), wherein the microprocessor enables the gas detection module to detect and operate by controlling a driving signal to be transmitted to the gas detection module (paragraph 0051 “ processor 710 and/or circuitry may include a driver for the laser diode”), and converts the detection information of the gas detection module into a detection data (paragraph 0051 “a signal processor to analyze the scattered particle signal”), 
 	wherein the detection data is stored (paragraph 0051 indicates information is collected and analyzed), externally transmitted to an mobile device for processing and application (paragraphs 0031 & 0036), and externally transmitted to an external device for storing (paragraph 0036 “connection with a mobile device or mobile phone”). While Feng does not explicitly teach the external device stores the information, Feng teaches the external device (a phone) transmits the information to a user and it would have been obvious to one of ordinary skill in the art at the time of filing to have the phone store the data until the user is able to see it, in order to let the user know about trends in the air quality (e.g. let you know it’s getting worse).
 	Feng does not teach detecting a particle size and a concentration of suspended particles. However, it is known in the art as taught by Leipertz. Leipertz teaches detecting a particle size and a concentration of suspended particles (Abstract, first sentence). It would have been obvious to one of ordinary skill in the art at the time of filing to be detecting a particle size and a concentration of suspended particles, in order to better understand what’s in the air.
 	Feng does not teach a power module capable of storing an electric energy and outputting the electric energy outwardly. However, it is known in the art as taught by Nourbakhsh. Nourbakhsh teaches a power module capable of storing an electric energy and outputting the electric energy outwardly (column 6: 65-67). It would have been obvious to one of ordinary skill in the art at the time of filing to have a power module capable of storing an electric energy and outputting the electric energy outwardly, in order to insure an uninterrupted power supply.
As to claim 2, FLN teaches everything claimed, as applied above in claim 1, in addition Feng teaches the connection port of the main body is served as the communication connection for the mobile device (paragraph 0036), transmits the electric energy of the power module to a power supply of the mobile device and transmits the detection data outputted by the microprocessor to the mobile device for processing and application (paragraph 0036 “flex module/cable 104 (which, for example, may be configured to allow mounting/attachment to a mobile phone and/or to allow power and/or information/data to pass between the mobile phone and the SMD module”).
As to claim 5, FLN teaches everything claimed, as applied above in claim 1, in addition Feng teaches a power supply device, wherein the power supply device transmits the electric energy to the power module, and the power module transmits the electric energy outwardly (Figure 3, element 104 provides power to module 102, which would obviously have a way to give power to individual elements (e.g. to the processor, to the laser)).
 	Feng does not teach the power module stores the electric energy. However, it is known in the art as taught by Nourbakhsh. Nourbakhsh teaches the power module stores the electric energy (column 6: 65-67). It would have been obvious to one of ordinary skill in the art at the time of filing to have the power module stores the electric energy, in order to insure an uninterrupted power supply.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over FLN, and in further view of Smith et al (United States Patent Application Publication 20060114115).
As to claim 3, FLN teaches everything claimed, as applied above in claim 1, in addition Feng teaches the microprocessor comprises a communicator to receive the detection data outputted by the microprocessor (Figure 3, element 104), and the detection data is externally transmitted to the external device for storing (paragraph 0036 “connection with a mobile device or mobile phone”, and while Feng does not explicitly teach the external device stores the information, Feng teaches the external device transmits the information to a user and it would have been obvious to one of ordinary skill in the art at the time of filing to have the phone store the data until the user is able to see it, in order to let the user know about trends in the air quality (e.g. let you know it’s getting worse)), so that the external device generates a gas detection information (paragraph 0036 “communication of detected information … to a user”).
 	Feng does not teach the external device generates an alarm. However, it is known in the art as taught by Smith. Smith teaches the external device generates an alarm (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of filing to have the external device generate an alarm, in order to alert users of potentially dangerous conditions.
As to claim 4, FLN teaches everything claimed, as applied above in claim 1, in addition Feng teaches the mobile device transmits the detection data to the external device via communication for storing (paragraph 0036 “connection with a mobile device or mobile phone”, and while Feng does not explicitly teach the external device stores the information, Feng teaches the external device transmits the information to a user and it would have been obvious to one of ordinary skill in the art at the time of filing to have the phone store the data until the user is able to see it, in order to let the user know about trends in the air quality (e.g. let you know it’s getting worse)), so that the external device generates a gas detection information (paragraph 0036 “communication of detected information … to a user”).
 	Feng does not teach the external device generates an alarm. However, it is known in the art as taught by Smith. Smith teaches the external device generates an alarm (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of filing to have the external device generate an alarm, in order to alert users of potentially dangerous conditions.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FLN, and in further view of Poincelet et al (United States Patent Application Publication 20180299418).
As to claim 6, FLN teaches everything claimed, as applied above in claim 1, with the exception of the power module comprises at least one rechargeable battery for storing the electric energy. However, it is known in the art as taught by Poincelet. Poincelet teaches the power module comprises at least one rechargeable battery for storing the electric energy (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of filing to have the power module comprises at least one rechargeable battery for storing the electric energy, in order to insure an uninterrupted power supply.
Allowable Subject Matter
Claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a gas-detectable mobile power device wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is collaboratively defined by the gas-inlet groove and the driving circuit board, and an outlet path is collaboratively defined by the gas-outlet groove, the outer cover and the driving circuit board, so that the gas is inhaled from the environment outside base by the piezoelectric actuator, transported into the inlet path through the inlet opening, and passes through the particle sensor to detect the concentration of the suspended particles contained in the gas, and the gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, in combination with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877